Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 12/31/2020. Applicant amended claims 34, 37, 39 – 42, 46 – 52, 54 – 56, cancelled claims 35 – 36, 65 – 79, added claims 80 – 81; claims 34, 37 – 64, 80 – 81 are pending in this application.

Information Disclosure Statement
	The information disclosure statements filed 11/20/2020 and 12/30/2020 are acknowledged by the examiner.

Allowable Subject Matter
	Claims 34, 37 – 64, 80 – 81 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 34, 47, 51, and 56, prior art does not make obvious the claim limitations “a leaf spring shaped to exert the bias force having a reversed force profile,” “one shape memory alloy actuator has a first end coupled to the plunger and further has a second end also coupled to the plunger,” “a coupling configured to at least partially translate the displacement of the plunger into the displacement of the further plunger, wherein the coupling comprises a lever having an engagement surface configured to engage with the plunger for at least a part of the displacement of the plunger,” and “the coupling is configured to transmit the bias force to the further plunger and to not transmit the actuation force to the further plunger” respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753